Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of claims dated 11/21/2019. Claims 1-20 are pending and are examined based on the merits herein. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Application Priority
This application filed 11/21/2019 is a continuation of 15607125, filed 05/26/2017, now U.S. 10517846, claims foreign priority to 201641006784, filed 05/26/2016. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (WO 2016/189481, effective filing date: 5/25/2015).
	The instant method claims 1 and 11 are directed to:

    PNG
    media_image1.png
    311
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    683
    media_image2.png
    Greyscale

	







    PNG
    media_image3.png
    503
    1015
    media_image3.png
    Greyscale

	In pages 2-3 it is taught that, in a further embodiment, the modified-release composition comprises an extended release component and a delayed-release component. In another embodiment of the above aspect, said oral pharmaceutical composition is a combination of immediate-release and modified-release compositions. In another embodiment of the above aspect, said oral pharmaceutical composition comprises an extended release component, a delayed-release component, and an immediate-release component. The reference defines "modified-release" as used herein relates to a kind of release pattern wherein the active pharmaceutical ingredient is released from the composition over an extended period of time, and encompasses extended, pulsed, and delayed-release etc. (p 7, lines 19-23), see also claims 1-25. Further taught is the ratio of immediate to modified release is about 1:99 to 99:1 and also 60:40 or 80:20 (See claims 6-7).
In page 3, the reference teaches a composition comprising 1-100 mg of isotretinoin and a release modifying agent (lines 4-9), tablets, capsules (page 3, line 
The oral pharmaceutical composition comprises isotretinoin in an amount of about 1-90 w/w of the total composition (p 4, lines 26-30); the release modifying agent is present in an amount of about 1-90% (p 6, lines 23-27); The reference teachings include oral pharmaceutical composition that is stable when stored at 40°C and 75% relative humidity, or at 25°C and 60% relative humidity, for a period of at least three months or to the extent necessary for the use of the composition (p 7, lines 1-3, also claim 41). Further taught is the embodiments include oral pharmaceutical composition providing the same effect at a lower dose in comparison to the already marketed formulations of isotretinoin (p 5, lines 4-6). The invention provides a method of treating acne with a pharmaceutical composition comprising isotretinoin (p 7, line 20, also claim 43).
.


s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,923,988) in view of Prabhakar et al. (US 2016/0346241, effective filing date: May 29 2015).
The instant claims as above. 
Patel teachings provide provides solid pharmaceutical compositions for improved delivery of a wide variety of pharmaceutical active ingredients including isotretinoin (abstract, claim 1, 24-26). The pharmaceutical composition of claim 1, wherein the composition is formulated for controlled release wherein the controlled release is immediate release, pulsatile release, extended release, delayed release, targeted release, targeted delayed release, or mixtures thereof (see claims 1, 59, 60, 75, 82-84). The reference teaches pharmaceutical composition comprising (i) active agents (ii) an effective solubilizing amount of at least one hydrophilic surfactant selected from (i) polyoxyethylene sorbitan fatty acid esters, (ii) polyoxyethylene-polyoxypropylene block copolymers, (iii) polyglycerol fatty acid esters, (iv) polyoxyethylene glycerides, (v) polyoxyehtylene sterols, deriviatives, and analogues thereof, (vi) polyoxyehtylene vegetable oils, (vii) polyoxyethylene hydrogenated vegetable oils, (viii) reaction mixtures of polyols  (iii) an additive selected from the group consisting of polyvinylpyrrolidone, polyethylene glycol, hydroxypropyl methylcellulose, hydroxypropyl cellulose and other cellulose derivatives and mixtures thereof (claim 1, 2). The additive is polyvinyl-ppyrrolidone (claim 14); wherein the additive is a cellulosic polymer selected from the group consisting of sodium carboxymethyl cellulose, hydroxypropyl cellulose, and hydroxypropylmethyl cellulose (claims 17-19). Further claimed is a method of administration of the pharmaceutical composition to a mammalian patient (see claims 
The reference is not explicit in teaching the use of the pharmaceutical composition comprising the active ingredient, e.g. isotretinoin in acne treatment. 
Prabhakar teaches an oral pharmaceutical composition of isotretinoin having enhanced bioavailability wherein said composition is in the form of a solid dispersion comprising isotretinoin and a pharmaceutically acceptable matrix (See claim 1). Prabhakar teach the use of the pharmaceutical composition in treating acne (claim 21). The reference teaches that the pharmaceutically acceptable matrix is a polymeric matrix, a non-polymeric matrix, or a combination thereof, wherein the polymeric matrix is selected from the group consisting of hydroxypropylmethyl cellulose, hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxypropyl methylcellulose phthalate, hydroxypropyl methylcellulose acetate succinate, cellulose acetate phthalate, and mixtures thereof (see claims 1-3); wherein the non-polymeric matrix is selected from the group consisting of sugars, sugar alcohols, cyclodextrin, polyethylene glycol, polyethylene glycol esters, medium chain triglycerides, fatty acids, fatty alcohols, waxes, fatty acid esters, polyoxyethylene sorbitan fatty acid esters, urea, and mixtures thereof (see claim 4); the pharmaceutically acceptable matrix is present in an amount of about 1% w/w to about 90% w/w by total weight of the composition (claim 5); wherein said composition comprises isotretinoin in an amount of about 1 mg to 100 mg, 5 mg to 50 mg, 10 mg to 40 mg, 9 mg to 36 mg, or 8 mg to 32 mg (claim 7); process of preparation of oral pharmaceutical composition into capsules or tablets (claims 14-16). Prabhakar further teach the said composition is stable when stored at 40.degree. C. and 75% 
A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to make the instantly claimed pharmaceutical formulation comprising isotretinoin, at least one solubility improving polymer and at least one rate controlling agent from Patel and Prabhakar and use it the method of treating acne from Prabhakar. One of ordinary skill in the art would have been motivated to use the isotretinoin in treating acne is to provide therapeutic benefits. 
As to claims 1, 11 Patel and Prabhakar teach a pharmaceutical composition comprising isotretinoin, at least one solubility improving polymer (hydroxypropyl methylcellulose phthalate) and at least one rate controlling agent (hydroxypropylmethyl cellulose). One of ordinary skill in the art would have found it obvious from Patel to formulate a composition with isotretinoin and the polymers in the immediate/extended release formulation or as extended/delayed release. As to the limitation of once daily if the tablet is administered once a day then it meets the limitation. As to the ratio of the solubility improving polymer : isotretinoin, Prabhakar teaches 1-100 mg of isotretinoin and pharmaceutically acceptable matrix is present in an amount of about 1% w/w to about 90% w/w by total weight of the composition. For e.g. in 1000 mg tablet, 100 mg of isotretinoin and 200 mg of solubility improving polymer such as hydroxypropylmethyl cellulose (HPMC) or HPMC phthalate in the matrix would address the claimed ratio of 2:1. Claims 2-5, 12-15 are addressed by the prior art teaching of HPMC polymer, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,517,846 (‘846). 
The instant method claims 1, 11 as above. 
The claims of the reference patent 1-19 are to once daily solid oral pharmaceutical composition of isotretinoin comprising: (a) an extended release (ER) portion comprising (i) isotretinoin or a pharmaceutically acceptable salt thereof; (ii) a solubility improving polymer comprising from about 10% w/w to about 40% w/w of the 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teaches the use of the composition comprising isotretinoin (ER+IR) and (ER+DR) with the same components and in the same amounts in treating acne. The reference teaches the amorphous form of isotretinoin but the instant application includes both amorphous and crystalline forms. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627